Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to IDS Filing
1. IDS dated 7/27/2022 is considered and entered.


Allowable Subject Matter
1a. Claims 1-24 are allowed.


Double Patenting Analysis – No Issue
1b. The Examiner compares the instant (Application 17/213,220) claims with claims of co-pending parental application 16/626,555 and co-pending application 17/212,222.
The instant application 17/213,222, filed 3/26/2021, claims determination of up-sample and pulse shaping filtered Enhanced Directional Multi-Gigabit (EDMG) waveform base on transmission chains. 
The co-pending parental application 16/626,555, filed 12/25/2019, claims generation of Enhanced Directional Multi-Gigabit (EDMG) Protocol Data Unit (PDU) based on Low-Density Parity-Check (LDPC) code words.
The co-pending application 17/213,220, filed 3/26/2021, claims generation of Enhanced Directional Multi-Gigabit (EDMG) single carrier mode single user PPFU header and data.
Three applications claim different aspects of an invention. There is NO double patenting issue among these three applications.


Reason for Allowance
1c. The present invention is directed to a method for communicating physical layer protocol data unit.
Each independent claim identifies the uniquely distinct features, particularly:
determine one or more up-sampled and filtered waveforms corresponding to the one or more transmit chains, respectively, by up-sampling and filtering the one or more PPDU waveforms according to an up-sampling factor and a pulse-shaping filter impulse response; 
determine one or more pre-EDMG waveforms corresponding to the one or more transmit chains, respectively, wherein a pre-EDMG waveform corresponding to the transmit chain is based on an up-sampled and filtered waveform corresponding to the transmit chain, and on a channel bandwidth for transmission of the EDMG SC mode SU PPDU; 
determine one or more EDMG SC mode SU PPDU waveforms corresponding to the one or more transmit chains, respectively, wherein an EDMG SC mode SU PPDU waveform corresponding to the transmit chain comprises a concatenation of the pre-EDMG waveform corresponding to the transmit chain with an EDMG waveform corresponding to EDMG fields of the EDMG SC mode SU PPDU; and 
transmit the EDMG SC mode SU PPDU via the one or more transmit chains over the channel bandwidth based on the one or more EDMG SC mode SU PPDU waveforms; and a memory to store information processed by the processor.

The closest prior art:
Eitan (US 20170257201 A1) discloses a method for transmitting extended directional multi-gigabit packets (Fig 1-12).
Zhang (US 20150365263 A1) discloses a method for padding data stream in an OFDM network (Fig 1-19).
Park (US 20190191331 A1) discloses method for communication physical protocol data unit in wireless network.
All the prior art discloses conventional method for communicating physical layer protocol data unit, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473